Title: To Benjamin Franklin from B. Giraudeau, 20 December 1777: résumé
From: Giraudeau, Benjamin
To: Franklin, Benjamin


<La Rochelle, December 20, 1777, in French: Our merchants’ desire to expand their commerce in conjunction with yours is resulting in shipments to New England from all our ports. I want to send my ship, the François of 350 tons, Jean de La Fontaine master, to Virginia or Maryland, but have no connections in that part of New England. He would have a warm welcome, I am convinced, if you would give him letters of recommendation. He will be ready to sail between the 8th and 12th of next month.>
